                        UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


JAMIL S. CARTER, # 432110,

                    Petitioner,

v.                                               Case No. 18-13034

THOMAS WINN,

                    Respondent.


        ORDER CONSTRUING THE FILING OF AN AMENDED PETITION AS
         A MOTION TO REOPEN CASE, DENYING MOTION TO REOPEN,
          AND DENYING AS MOOT PETITIONER’S PENDING MOTIONS

      In 2018, Michigan prisoner Jamil S. Carter filed a pro se petition for a writ of

habeas corpus under 28 U.S.C. § 2254, challenging his convictions for second-degree

murder and possession of a firearm during the commission of a felony, second offense.

He also filed a motion to hold the petition in abeyance while he exhausted his habeas

claims in state court. (ECF No. 4.) On November 19, 2018, the court denied the motion

and dismissed the petition without prejudice. (ECF No. 7.) Petitioner now files an

amended petition, a motion for appointment of counsel, and a motion for an evidentiary

hearing. For the reasons explained below, the court declines to reopen this proceeding

and will deny the pending motions.

      When he first filed the habeas petition, Petitioner had not yet exhausted all of his

habeas claims in state court and requested that the court hold his petition in abeyance

pending exhaustion. (ECF No. 1, PageID.5.) The court found a stay unwarranted

because Petitioner had ample time (nine months of the one-year limitations period) to
file a new petition in federal court after returning to state court and exhausting his

claims. See Rhines v. Weber, 544 U.S. 269, 276–78 (2005). The court dismissed the

petition without prejudice.

       Petitioner fully exhausted state court remedies on December 4, 2018, when the

Michigan Supreme Court denied his application for leave to appeal. See People v.

Carter, 920 N.W.2d 117 (Mich. Dec. 4, 2018). Petitioner then filed an amended petition

in this case (ECF No. 8), which the court construes as a motion to reopen this

proceeding.

       Shortly after filing an amended petition in this case, Petitioner filed a new habeas

corpus petition, which is assigned to the Honorable Avern Cohn. See Carter v. Winn,

No. 19-11041 (E.D. Mich. Apr. 10, 2019). The petition assigned to Judge Cohn is

currently pending and challenges the same convictions Petitioner addressed in this

case. Petitioner may not simultaneously challenge the same convictions in two separate

habeas proceedings. Accordingly, the court will deny the motion to reopen on that basis.

The court notes that Petitioner’s motion could also be denied because he failed to

satisfy the threshold requirements for a stay. If the court granted Petitioner’s request to

reopen the proceeding, Petitioner would receive the benefit of a stay, effectively

allowing him to circumvent Rhines’s strict stay restrictions.

       Because the court will not reopen the case, Petitioner’s remaining motions will be

denied as moot. Accordingly,

       IT IS ORDERED that Petitioner’s amended petition (ECF No. 8) is CONSTRUED

as a motion to reopen and is DENIED.




                                              2
            IT IS FURTHER ORDERED that Petitioner’s Motion for Appointment of Counsel

(ECF No. 10) and Motion for Evidentiary Hearing (ECF No. 11) are DENIED AS MOOT.

                                                                                  S/Robert H. Cleland
                                                                                 ROBERT H. CLELAND
                                                                                 UNITED STATES DISTRICT JUDGE
Dated: September 16, 2019

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, September 16, 2019, by electronic and/or ordinary mail.

                                                                                  S/Lisa Wagner
                                                                                 Case Manager and Deputy Clerk
                                                                                 (810) 292‐6522
S:\Cleland\Cleland\HEK\Staff Attorney\18-13034.CARTER.deny.reopen.mbc.HEK.docx




                                                                             3
